Maddox, J.
The respondents’ predecessors in office considered the probationary record of the relator improperly included by the police commissioner in the police record of relator, submitted to the civil service commission, and, in that, a wrong was done to relator. The statutes define the duties of the civil service commission and promotion in the police department shall be made on “ the basis of seniority, meritorious police service and superior capacity, as shown by competitive examination.” Charter § 288.
In considering the probationary record, the commission exceeded the statutory authority given. That was not a judicial act and cannot be so excused.
Relator’s delay is fully explained and he is not to be charged with laches. In communicating with the police commissioner and the civil service commission, he was endeavoring to bring about a correction of the wrong done him.
No reason is shown why the commission should not have acted and the motion is granted.
Motion granted.